Citation Nr: 0508434	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $1,027.34 awarded pursuant to Chapter 35, Title 
38, United States Code, for enrollment in an educational 
institution was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

It appears that the veteran's dates of service are from 
January 1976 to October 1983.  The appellant is the veteran's 
spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision of the RO's Committee on 
Waivers and Compromises, which denied the appellant's request 
for waiver of recovery of an overpayment of Chapter 35 
educational assistance benefits in the amount of $1,027.34, 
for enrollment in an educational institution from July 10, 
2002 through August 26, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Remand is warranted in this appeal to ensure that the 
appellant has been afforded adequate notice under the VCAA, 
as well as to ensure that all pertinent evidence is 
associated with the claims file.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised the appellant of the 
redefined obligations of the VA, as contained in the VCAA, in 
regard to her claim.  It is noted that the United States 
Court of Appeals for Veterans Claims (Court) has not provided 
explicit guidance relevant to the applicability of VCAA to 
Chapter 35 educational assistance benefits.  But cf. Barger 
v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the 
VCAA does not apply to Chapter 53 waiver of recovery matters, 
as Chapter 53 already has its own notice provisions).  The RO 
should ensure compliance with the notice and duty to assist 
provisions contained in the VCAA, to include sending any 
additional letters to the appellant and obtaining any 
additional evidence, as deemed appropriate.  Specifically, 
the RO must ensure that the appellant has been notified of 
what information or evidence is needed from her and what the 
VA has done and will do to assist her in substantiating her 
claim, and must also provide her with opportunity to submit 
any information or evidence in her possession that is 
pertinent to her appeal.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The overpayment in this case was apparently created as a 
result of the fact that the appellant was paid Chapter 35 
educational assistance benefits on the basis that she was 
enrolled in an educational institution from July 10, 2002 
through August 26, 2002, when courses taken during that 
period did not count towards her degree.  The overpayment was 
created by an RO letter, which retroactively terminated the 
appellant's educational assistance benefits, effective on 
July 10, 2002, after information was received indicating that 
she finished the term but received a grade for 6 credit hours 
that will not count toward her graduation.  The appellant, in 
October 2002, requested a waiver of recovery of the 
"accidental debt" of $1,027.34.  In January 2003, the 
appellant expressly disagreed with the December 2002 denial 
of her waiver request, stating that she did not have to repay 
benefits for a failing grade, according to VA Form 22-0337.  

In denying the appellant's waiver request in a December 2002 
decision, the RO's Committee on Waivers and Compromises 
determined that it would not be against "equity and good 
conscience" to recover the indebtedness.  The appellant was 
notified of this decision and the reasons therefor in a 
December 2002 letter from the RO. It does not appear that a 
notice of disagreement has been submitted with respect to the 
waiver denial.  



Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed. This includes advising the 
appellant as to what specific evidence 
and information, if any, she is 
responsible for providing to VA and what 
evidence VA will obtain on her behalf; 
requesting her to submit any relevant 
evidence in her possession; and assisting 
the appellant by obtaining identified 
evidence to substantiate her claim.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
issue(s) on appeal.  If the decision 
remains adverse to the appellant, the RO 
should provide her and her representative 
with a supplemental statement of the case 
(SSOC).  The SSOC should also contain the 
appropriate laws and regulations relevant 
to discontinuance and nonpayment of 
educational assistance when an individual 
withdraws from or is assigned a 
nonpunitive grade in a course, to include 
38 U.S.C.A. § 3680(a) (West 2002) and 
38 C.F.R. §§ 21.4135(w), 21.4136 (2004).  
The appellant and her representative 
should be given the opportunity to 
respond to the SSOC.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




